 In the Matter of MORRIS HARRIS AND ANNA HARRIS, COPARTNERS, D/B/AUNION MANUFACTURING COMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICA, C. I. O.Case No. 16-R-1319.-Decided June 18,1945Mr. Coyne Milstead,of El Paso, Tex., for the Company.Messrs. Ceferina Anchoudoand R. F.Gofford,of El Paso, Tex., for theAmalgamated.Miss Emily JordanandMr. A. F. Cadcna,of San Antonio, Tex., for theUnited.112r.Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Clothing Workers of America,C. I. 0., herein called the Amalgamated, alleging that a question affectingcommerce had arisen concerning the representation of employees of MorrisHarris and Anna Harris, copartners, d/b/a Union Manufacturing Com-pany, El Paso, Texas, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice beforeGlenn L. Moller, Trial Examiner. Said hearing was held at El Paso, Texas,on May 29, 1945. At the commencement of the hearing, the Trial Examinergranted a motion of United Garment Workers of America, A. F. of L.,herein called the United, to intervene. The Company, the Amalgamated,and the United appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:62 N. L. R.B., No. 69.525 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnion Manufacturing Company is a partnership with its principal officeatLos Angeles, California.We are concerned with its plant at. El Paso,Texas, where it is engaged in the manufacture of men's work clothes. Dur-ing the 6-month period preceding the date of the hearing, the Companypurchased materials for use at its El Paso plant valued in excess of$100,000, over 90 percent of which was shipped to it from points outsidethe State of Texas During the same period the Company manufacturedproducts at its El Paso plant valued in excess of $150,000, over $147,000worth of which was shipped to points outside the State of TexasThe Company admits that it is engaged in commerce within the meaningof the National Labor Relations ActTiTHE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America is a labor organization affili-atedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.United Garment Workers of America is a labor organization affiliatedwith the American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Amalgamated or the United asthe exclusive collective bargaining representative of the employees at ElPaso plant until one or the other is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Amalgamated represents a substantialnumber of employees in the unit hereinafter found to be appropriate 1We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IVTHEAPPROPRIATE UNITThe Amalgamated and the United urge that all production and niainte-i ance employees of the Company, excluding office and supervisory em-ployees, constitute an appropriate unit The only controversy with respectto the unit concerns the office employees The Company would includethem in the unit1The Field Examiner i eported that the Amalgamated pawn nted 133 author tzatlon c,u ds Thei eticapproximately200 employeesin the appropuate unit The Thal Examinct tepoited that theUnited presented15 authorization cards UNION MANUFACTURING COMPANY527Since no affirmative showing has been made nor any compelling argu-ments advanced as to why we should depart from our usual practice ofexcluding office employees from a unit composed of production and mainte-nance employees, we shall exclude the office employees from the unit.We find that all production and maintenance employees of the Com-pany, excluding office employees and supervisory employees with authorityto hire, promote, discharge, discipline or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Laborkelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Morris Harris and Anna1 Barris, copartners, d/b/a Union Manufacturing Company, El Paso, Texas,an election by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire to be rep-resented by Amalgamated Clothing Workers of America, C. I. 0., or byUnited Garment Workers of America, A. F. of L., for the purposes ofcollective bargaining, or by neither.